Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, “the electrical power generator” is not supported in the specification. The specification, in different section discloses an inertial power generator that is generating electrical power for an electronic monitor analysis however does not disclose how the power is being generated since it is an inertial power generator. The specification discloses a motor being used for the power generation but does not provide sufficient information as to how the motor is being utilized to generate power. Finally, the specification does not disclose how the power generator including all components i.e. motor would be mounted on the wheel-end. 
Claims 2-10, 12-20 are rejected for their dependency on claims 1 and 11. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16350285
Co-pending application 16350273
1. A monitoring system for attachment to a wheeled vehicle wheel-end, comprising: a sensor to sense a physical characteristic of a vehicle to which the monitoring 5system is attached; a controller to collect readings from the sensor; and the controller to employ the sensor readings to analyze operation of the vehicle.
1. A system for monitoring a vehicle, comprising: a plurality of wheel-end units for attachment to a wheeled vehicle wheel-end, each including: a sensor to sense a physical characteristic of a vehicle to which the monitoring unit is attached; a controller to collect readings from the sensor; and the controller to employ the sensor readings to analyze operation of the vehicle…
2. The monitoring system of claim 1, wherein the analysis of sensor readings 10includes trend analysis.
2. The monitoring system of claim 1, wherein the analysis of sensor readings includes trend analysis.
3. The monitoring system of claim 1, wherein the analysis of sensor readings includes diagnosis of the functionality of the monitoring system.
3. The monitoring system of claim 1, wherein the analysis of sensor readings includes diagnosis of the functionality of the monitoring system.
4. The monitoring system of claim 1, wherein the analysis of sensor readings includes the diagnosis of the functionality of the vehicle.
4. The monitoring system of claim 1, wherein the analysis of sensor readings includes the diagnosis of the functionality of the vehicle.

6. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the wheel-end unit is attached,,,
6. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the monitoring system is attached.
6. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the wheel-end unit is attached,,,
7. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of an axle associated with the wheel-end to which the monitoring system is attached.
7. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of an axle associated with the wheel-end to which the wheel-end unit is attached.
8. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of bearing associated with the wheel-end to which the monitoring system is attached.
8. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of bearing associated with the wheel-end to which the wheel-end unit is attached.
9. The monitoring system of claim 1, wherein the controller is configured to 10prognosticate, or predict, changes in the vehicle.
9. The monitoring system of claim 1, wherein the controller is configured to predict operational changes in the vehicle.
10. The monitoring system of claim 9, wherein the controller is configured to predict when a tire associated with the wheel-end to which the monitoring system is attached should be replaced.
10. The monitoring system of claim 9, wherein the controller is configured to predict when a tire associated with the wheel-end to which the monitoring system is attached should be replaced.
11. A method in a monitoring system for attachment to a wheeled vehicle wheel-end, comprising: a sensor to sensing a physical characteristic of a vehicle to which the monitoring system is attached;  20a controller to collecting readings from the sensor; and the controller employing the sensor readings to analyze operation of the vehicle.
11. A method in a system for monitoring a wheeled vehicle; comprising a plurality of wheel-end units mounted to wheel-ends of the wheeled vehicle, each wheel-end unit configured to: include a sensor sensing a physical characteristic of a vehicle to which the wheel-end unit is attached; a controller collecting readings from the sensor; the controller employing the sensor readings to analyze operation of the vehicle…
12. The method of claim 11, wherein the analysis of sensor readings includes trend analysis.
12. The method of claim 11, wherein the analysis of sensor readings includes trend analysis.
13. The method of claim 11, wherein the analysis of sensor readings includes diagnosis of the functionality of the monitoring system.
13. The method of claim 11, wherein the analysis of sensor readings includes diagnosis of the functionality of the monitoring system.
14. The method of claim 11, wherein the analysis of sensor readings includes the diagnosis of the functionality of the vehicle.
14. The method of claim 11, wherein the analysis of sensor readings includes the diagnosis of the functionality of the vehicle.
15. The method of claim 14, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a tire associated with a wheel-end to which the 10monitoring system is attached.
6. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the wheel-end unit is attached,,,
16. The method of claim 14, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the monitoring system is attached.
6. The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the wheel-end unit is attached,,,
17. The method of claim 14, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of an axle associated with the wheel-end to which the monitoring system is attached.
17. The method of claim 14, wherein the diagnoses of the physical state of the vehicle includes diagnosing the state of an axle associated with the wheel-end to which the wheel-end unit is attached…
18. The method of claim 14, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of bearing associated with the wheel-end to which the monitoring system is attached.
18. The method of claim 14, wherein the diagnoses of the functionality of the vehicle includes diagnosing the state of a bearing associated with the wheel-end to which the wheel-end unit is attached…
19. The method of claim 11, wherein the controller is configured to prognosticate, or predict, changes in the vehicle.
19. The method of claim 11, wherein the controller predicts changes in the vehicle…
20. The method of claim 19, wherein the controller is configured to predict when a 5tire associated with the wheel-end to which the monitoring system is attached should be replaced.
20. The method of claim 19, wherein the controller is configured to predict when a tire associated with the wheel-end to which the wheel-end unit is attached should be replaced. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16350273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims 1-20 in the present application is encompassed in the claims 1-20 of copending Application No. 16350273 or is an obvious variation
Appropriate action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magoun (US Pat. Pub. No. US 20130278771 A1) in view of Lee (2012/0169142).


Specifically regarding claim 1,  Magoun discloses;
A monitoring system for attachment to a wheeled vehicle wheel-end (FIG. 12, 1200, ¶ 0155 “vehicle mounted system 1200 for monitoring components of a wheel assembly”), comprising: a sensor (FIG.12 “1202”) to sense a physical characteristic of a vehicle to which the monitoring 5system is attached; (¶ 0157 “capture.. infrared images of a desired portion of wheel assembly”, ¶0166, thermal images of the wheel assembly include cracks, leaks, deformation ..) a controller (FIG. 12, “ Processor 1204”) to collect readings from the sensor; (¶ 0163 “processor 1204 .. receives thermal images captured by one or more infrared imaging module 1202) and the controller to employ the sensor readings to analyze operation of the vehicle. (¶0163, processor 1204.. configured to compile, analyze the determined condition to generate monitoring information about the condition of various components of wheel assembly”). Furthermore, Maguon in at least  ¶0171 discloses the infrared imaging module 1202 can be mounted on rim 1237 or other rotating/moving components since wireless communication is feasible to transmit receive and transmit data using wireless connection. Furthermore, in at least ¶0159, Maguon teaches Infrared imaging module 1202 may be mounted in or on various components of wheel assembly 1230 itself, for example, on an outer circumference of a rim 1237 internal to tire 1232, on a suspension link, or on strut 1238, in order to obtain a view of desired components. Examiner construes the infrared imaging module as the monitoring system since the infrared module 1202 captures processes images (¶0161). Regarding the location being through a wheel-end, Examiner believes the system mounted on the rim or an outer circumference of a rim teaches the argued imitation in at least the cited passages ¶159 and ¶0171.
Magoun discloses the infrared imaging module operates using the power supply (¶0055, “infrared sensor assembly 128 may be implemented to operate using a power supply of approximately 2.4 volts, 2.5 volts, 2.8 volts, or similar voltages”). However does not explicitly disclose a power generator. 
Lee in the same field of endeavor, teaches a power generator mounted on a wheel configured to supply power to the controller and to be attached to the vehicle through the wheel (¶0012, “the wheel having the energy generator mounted thereon”, ¶0043, “the energy generator 150 generates the electric power having a predetermined voltage according to rotation of a wheel mounted in the vehicle and provides the generated electric power to the switch controller 160”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the monitoring module disclosed by Magoun by incorporating a power generator as taught by Lee. One of ordinary skill in the art would have been motivated to make to make this modification in order to minimize the electric power usage and increase the reliability of transmitting data. 

Specifically regarding claim 2 Magoun discloses;
The monitoring system of claim 1, wherein the controller is configured to employ  sensor readings 10forfffff trend analysis.  (See at least Magoun ¶225 lines 1-4.)

15 Specifically regarding claim 4 Magoun discloses;
The monitoring system of claim 1, wherein the controller is configured to employ sensor readings includes the diagnosis of a functionality of the vehicle.  (¶0165 lines “abnormal conditions .. flat tire, tire tread separation, tire leak..”

Specifically regarding claim 5 Magoun discloses;
The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a tire associated with a wheel-end to 20which the monitoring system is attached (Magoun ¶165 lines 5-10 and ¶177 lines 7-11. Wherein the inflation state is interpreted as the functionality of the vehicle. Additionally see fig. 12 wherein the system 1200 is attached to the wheel Par. 181 lines 1-6.)

Specifically regarding claim 6 Magoun discloses;
The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing the pressurization state of a plurality of tires associated with a wheel-end to which the monitoring system is attached.  (¶lines 5-10 and ¶177 lines 7-11. Wherein the inflation state is interpreted as the functionality of the vehicle. Additionally see fig. 12 wherein the system 1200 is attached to the wheels or tires ¶181 lines 1-6. Regarding plurality of tires.. ¶0185 “a plurality of infrared imaging modules maybe mounted on vehicle to.. cover any number of wheel assemblies 1230.. on vehicle 1300)

5 Specifically regarding claim 8 Magoun discloses;
The monitoring system of claim 4, wherein the diagnoses of the functionality of the vehicle includes diagnosing a state of bearing associated with the wheel-end to which the monitoring system is attached. (Magoun ¶lines 1-6.)

Specifically regarding claim 9 Magoun discloses;
The monitoring system of claim 1, wherein the controller is configured to 10prognosticate, or predict, changes in the vehicle. (Magoun ¶217 lines 1-12. Wherein interprets that the process 1500 of the system prognosticates detection of even wear of a tire.)
Regarding claims 11-12, 14-16, 18-19 are rejected using the same art and rationale used to reject claims 1-2, 4-6, and 8-9.


Claims 3, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magoun (US Pat. Pub. No. US 20130278771 A1) in view of Lee (2012/0169142) as applied to claim 1, and in further of view of Yoshida (US Pat. Pub. No. US 20170343451 A1).

	Specifically regarding claim 3 while Magoun discloses a remote diagnostics system that can implement all or part of the processor 1204 (¶0064); Magoun does not explicitly disclose wherein the analysis of sensor readings includes diagnosis of the functionality of the monitoring system. 
	However Yoshida, in the same field of endeavor, teaches a diagnostic system including a known technique wherein the controller is configured to employ  sensor readings for the diagnosis of a functionality of the monitoring system (¶0036, abnormality diagnosis devices including shaft speed sensor”). This known technique is applicable to the system of Magoun as they both share characteristics and capabilities, namely they are directed to diagnostic vehicle systems. 
	It would have been recognized that applying the known technique of analyzing of sensor reading including diagnosis of the functionality of the monitoring system as taught by Yoshida to the teachings of Magoun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including diagnosis of the functionality of the monitoring system as taught by Yoshida to the teachings of Magoun would have been recognized by those of ordinary skill in the art as resulting in an improved system for early discovery of abnormality.

	Specifically regarding claim 7, while Magoun discloses;
Misalignment of the vehicle suspension (See at least Magoun ¶165 lines 5-10.), Magoun does not explicitly disclose wherein the diagnoses of the functionality of the vehicle includes diagnosing a state of an axle associated with the wheel-end to which the monitoring system is attached.  
However Yoshida, in the same field of endeavor, disclose the monitoring system of claim 4, including a known technique wherein the diagnoses of the functionality of the vehicle includes diagnosing a state of an axle associated with the wheel-end to which the monitoring system is attached.  (Yoshida ¶34 lines 1-9.). This known technique is applicable to the system of Magoun as they both share characteristics and capabilities, namely they are directed to diagnostic system
	 It would have been recognized that applying the known technique of analyzing of sensor reading including diagnosis of the functionality of the monitoring system as taught by Yoshida to the teachings of Magoun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including diagnosis of the functionality of the monitoring system as taught by Yoshida to the teachings of Magoun would have been recognized by those of ordinary skill in the art as resulting in an improved reliability of abnormality diagnosis results (Yoshida Par. 151 lines 8-12.) and so that owners can save costs (Magoun ¶217 lines 11-13.).
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 7.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 7.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magoun (US Pat. Pub. No. US 20130278771 A1) in view of Lee (2012/0169142) as applied to claim 9, and further in view of YUN (US Pat. Pub. No. US 20150350750 A1).

Specifically regarding claim 10, while Magoun discloses;
	Tire tread wear (Magoun ¶217 lines 8-12.) Magoun does not explicitly disclose predicting when the tire needs to be replaced. 
However Yun, in the same field of endeavor, discloses a known technique including the monitoring system of claim 9, wherein the controller is configured to predict when a tire associated with the wheel-end to which the monitoring system is attached should be replaced. (Yun ¶44 lines 3-9.)
This known technique is applicable to the system of Magoun as they both share characteristics and capabilities, namely they are directed to diagnostic system.
It would have been recognized that applying the known technique of predicting when a tire associated with the wheel-end to which the monitoring system is attached should be replaced taught by Yun to the teachings of Magoun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including predicting when a tire associated with the wheel-end to which the monitoring system is attached should be replaced as taught by Yun to the teachings of Magoun would have been recognized by those of ordinary skill in the art as resulting in an improved the safety and convenience of the driver. (Yun ¶17 lines 7-11.) 

Specifically regarding claim 20, while Magoun discloses;
	Tire tread wear (Magoun ¶217 lines 8-12.) Magoun does not explicitly disclose predicting when the tire needs to be replaced. 
However Yun, in the same field of endeavor, discloses a known technique including the monitoring system of claim 9, wherein the controller is configured to predict when a tire associated with the wheel-end to which the monitoring system is attached should be replaced. (Yun ¶44 lines 3-9.)
This known technique is applicable to the system of Magoun as they both share characteristics and capabilities, namely they are directed to diagnostic system.
It would have been recognized that applying the known technique of predicting when a tire associated with the wheel-end to which the monitoring system is attached should be replaced taught by Yun to the teachings of Magoun would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including predicting when a tire associated with the wheel-end to which the monitoring system is attached should be replaced as taught by Yun to the teachings of Magoun would have been recognized by those of ordinary skill in the art as resulting in an improved the safety and convenience of the driver. (Yun ¶17 lines 7-11.) 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howard (2017/0008335) teaches fly wheel generator 32 centrally mounted, said fly wheel 30 of generator builds up angular momentum as a vehicle's wheel rotates, said fly wheel rotates during braking to cause generator shaft to turn generator and produce electricity to power unit, said fly wheel generator 32 also provides power to charge a battery 35 via a charge controller 36 that is centrally mounted, a solar panel is mounted on the outside wall of adapter cover housing 29 and provides electricity when there is sun light to charge battery 35 via a charge controller 36, all electrical component are controlled by a centrally mounted wireless remote terminal unit RTU controller 33 mounted inside adapter housing or inside wheel assembly and is capable of wireless communication with the brake system wireless RTU controller 52 and engine control unit (ECU) 54 per computer algorithm (0036)

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662